Citation Nr: 1431448	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  11-31 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.


REMAND

The Veteran is seeking service connection for a skin disorder of the hands that he attributes to exposure to Agent Orange herbicides in Vietnam.  

In August 2012, the Veteran indicated that he had recently received extensive treatment for multiple skin lesions, including biopsies, at VA Medical Centers (VAMCs) in Maplewood and Minneapolis, Minnesota.  He further reported having been prescribed medications for treatment of skin cancers.  

These records are not currently in the Veteran's claims file.  When VA is put on notice of the existence of specific medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, the RO must attempt to obtain the Veteran's updated VAMC treatment records.  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and request that he identify or submit any additional pertinent evidence in support of his claim, to include all VA and non-VA medical providers who have treated him for any skin disorder since March 2012.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

Regardless of his response, the RO should obtain all VA treatment records relating to the Veteran from the VAMCs in Maplewood and Minneapolis, Minnesota, since August 2011.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The RO must notify the Veteran that it is his responsibility to cooperate in the development of the claims.  38 C.F.R. § 3.158 (2013). 
The Veteran and his representative must then be given an opportunity to respond.  

2.  After completing the above actions, along with any additional development triggered as a result thereof, the RO must readjudicate the issue on appeal.  If any benefit remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.


No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



